IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LEROY FERGUSON, SR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2373

GEO GROUP, INC., ETC. ,

      Appellee.

_____________________________/

Opinion filed July 28, 2014.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Leroy Ferguson, Sr., pro se, Appellant.

No appearance for Appellee.

PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of May 30,

2014, the Court has determined that its jurisdiction was not timely invoked. It

appears that appellant’s notice of appeal was not filed with the court within 30

days of rendition of the order on appeal. Appellant’s attempt to file a notice of

appeal by serving it on opposing counsel did not invoke the Court’s jurisdiction.

Fla. R. App. P. 9.110(b). Accordingly, the appeal is dismissed.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.